DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lesion analyzer configured analyze a shape of the detected lesion” in claim 1, interpreted to correspond to the “lesion analyzer 700” and corresponding description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7, and all dependent claims thereof, recite the limitation “calculating a second angle indicating a maximum length using entropy, and calculating the maximum length of the lesion from the second angle.” While the disclosure presents substantially similar language (“Further, the lesion analyzer 700 calculates an angle indicating the maximum length using entropy, and calculates the maximum length of the lesion from the angle.” see e.g. paragraph [0082] of the published application), there is no disclosure as to how this function is to be performed. There is no algorithm provided for this function. There is no disclosure of what it means to “use entropy” to calculate an angle “indicating the maximum length,” nor what the angle is relative to (e.g. an angle with respect to the same or a different tangent line as previously recited in the claim, an angle with respect to some portion of the lesion boundary, an angle between two radii of the lesion shape, etc.). Therefore, this subject matter is not considered to have been disclosed in such a way as to reasonably convey that the inventors had possession of the claimed invention at the time of filing. 
Claims 1 and 7, and all dependent claims thereof, recite the limitation “calculating a border of the lesion based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point.” However, the original disclosure describes “calculating a border of the lesion” as being performed by the lesion analyzer (700) as follows (paragraph [0080] of the published application):
The lesion analyzer 700 calculates the border of the lesion based on the area detected as the lesion. The border can be calculated by the threshold process, a process based on the Watershed method, the region dividing method using a discriminator generated by machine learning, or the like.

This clearly indicates that the border of the lesion is calculated differently than claimed. The Fourier descriptor, which is claimed as the basis for “calculating the lesion border,” is actually itself determined from the calculated lesion border (paragraph [0083] of the published application): “...the Fourier descriptor is given as the angle of the tangent at the point of interest 802 at a distance l from the start point 801 when the perimeter of the lesion boundary 800 is L.” Additionally, there is no disclosure as to how one would calculate a lesion border based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point. Therefore, this subject matter is considered to be impermissible new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7, and all dependent claims thereof, recite the limitation “calculating a second angle indicating a maximum length using entropy, and calculating the maximum length of the lesion from the second angle.” Based on the lack of disclosure (see above) it is not possible to reasonably ascertain the manner in which this function is to be performed. The meaning of “using entropy” to calculate “a second angle indicating a maximum length” is entirely unclear, as is the nature of the “second angle” (is it, e.g., an angle with respect to the same or a different tangent line as previously recited in the claim, an angle with respect to some portion of the lesion boundary, an angle between two radii of the lesion shape, etc.?). It is further unclear how the maximum length of the lesion would be calculated based on the “second angle.” Based on these issues, it is not possible to reasonably ascertain the metes and bounds of the claimed invention. It is not possible to reasonably interpret this claim without relying on considerable speculation as to the meaning of this limitation. Therefore, it is not considered reasonable to attempt to reject the claim with prior art until this issue has been resolved. See MPEP 2173.06 (II).
Claims 1 and 7, and all dependent claims thereof, recite the limitation “calculating a border of the lesion based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point.” A Fourier descriptor is a compact representation of a shape which is already known as evidenced by Zhang, Dengsheng, and Guojun Lu. "A comparative study of Fourier descriptors for shape representation and retrieval." Proc. 5th Asian Conference on Computer Vision. Citeseer, 2002. It is entirely unclear how it would be possible to calculate a lesion border based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point (how would one define “a point of interest” or “a start point” if the border of the lesion has not yet been calculated?). For the purposes of further examination, this limitation will be interpreted to be consistent with the instant Specification, which indicates that the Fourier descriptor is calculated from the known lesion border which has, itself, been calculated in another manner. 
Claim 4, and all dependents thereof, recites the limitation “...further comprising an analyzer configured to analyze the tomographic image.” In the response to the first Office Action (dated 11/17/2021), Applicant acknowledges, and does not rebut, the interpretation under 112(f) that the “analyzer” of claim 4 is the same as the “lesion analyzer 700” in the specification (see Remarks pg. 1; See also Office Action dated 09/28/2021, pg. 4). It is therefore unclear if “an analyzer” of claim 4 is intended to be the same as or distinct from the “lesion analyzer” of claim 1. For the purposes of further examination, it will be interpreted to be the same. 
Response to Arguments
	Applicant’s arguments with respect to claims 1 and 7, and dependents thereof, filed 04/27/2022, have been fully considered. The prior art rejections of record have been withdrawn, and no new prior art rejections have been applied at this time because doing so would be inappropriate based on the content of the claims. While the amendments to the claims would overcome the rejections set forth in the Final Office Action (dated 03/09/2022), the claims cannot be considered in condition for allowance due to the substantial issues of indefiniteness which preclude the reasonable application of prior art without considerable speculation as to the meaning of the claim limitations (See MPEP 2173.06 (II)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Dengsheng, and Guojun Lu. "A comparative study of Fourier descriptors for shape representation and retrieval." Proc. 5th Asian Conference on Computer Vision. Citeseer, 2002. – teaches a plurality of different Fourier descriptors, including “a first angle of a tangent at a point of interest at a distance from a start point.”
Filtering, Edge detection and Template matching (Arthur Coste, available online 14 August 2014) – teaches that multiple types of averaging filters (including a box filter as taught by Tutorial 1: Image Filtering, ai.stanford.edu/~syyeung/cvweb/tutorial1.html, Nov. 19, 2018, already of record) are separable and can therefore be applied as separate one-dimensional filters (“analysis layers”) corresponding to the vertical and horizontal directions of the image (“a depth of one pixel in a depth direction of the tomographic image”), where the result of separately applying the vertical and horizontal filters is identical to the result of applying the corresponding 2D filter (see at least sections 2.2.3 and 3.1.2), where separable filtering is faster and less computationally expensive than direct filtering (see section 3.1.3).
Luo (US PG Pub. No. US 2006/0110046 A1, May 25, 2006) – teaches generating a shape descriptor which includes “a first angle of a tangent at a point of interest at a distance from a start point” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793